PER CURIAM.
Gerald James Carter, Appellant, challenges his convictions for attempted second-degree murder, shooting into an occupied building, and possession of a firearm by a convicted felon. Pursuant to the Florida Supreme Court’s holding in Williams v. State, — So.3d - (Fla.2013), we reverse the conviction for attempted second-degree murder and remand for a new trial on that count. Finding no fundamental error under the second issue Appellant raises, we affirm Appellant’s convictions for shooting into an occupied dwelling and possessing a firearm.
REVERSED in part; AFFIRMED in part; REMANDED.
PADOVANO, ROWE, and RAY, JJ., concur.